           Case 5:18-cv-05655-JFL Document 49 Filed 08/08/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 NOBLE DREW ALI, MOORISH                       :
 SCIENCE TEMPLE OF AMERICA AND                 :
 SHEIK C. BARNES BEY                           :
                     Plaintiffs,               :
                                               :
                       v.                      :                   No. 5:18-cv-5655
                                               :
                                               :
 MARY MONGIOVI SPONAUGLE, et al.,              :
                  Defendants.                  :
                                               :

                                             ORDER

       AND NOW, this 8th day of August, 2019, upon consideration of this Court’s Order of May
30, 2019, dismissing Plaintiffs’ claims in their entirety and ordering this case closed, ECF No. 48,
IT IS ORDERED THAT:

   1. Defendants’ Motion to Enjoin, ECF No. 45, is DENIED as moot.

   2. The Clerk of Court shall TERMINATE the Motion to Enjoin.



                                                     BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr._________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                               080719
